FLETCHER, Judge
(concurring in the result):
In United States v. Goode, 1 M.J. 3, 6 (C.M.A.1975), this was the reason stated for the rule announced:
This case and others coming before the Court make it apparent that the post-trial review of the staff judge advocate has occasioned recurrent complaints about what should be included in it. Similar outcries have been voiced because of the misleading nature of certain reviews. Because of these continual and often repeated claims of error, plus the delay in determining their validity and correction, we deem it appropriate and expedient to take corrective action.
As with many judicial rules, where courts attempt to cure what appears at the time to be a major problem leading to excessive cases for appellate review, little consideration was given in this instance to possible collateral questions which might later arise from the new rule. In Goode the rule seemed simple enough. The defense attorney would have five days after service of the review on him to correct any perceived error in the staff judge advocate’s post-trial review and, if he did not submit any corrections or comments, he waived, through all future progress of the case in the military justice system, any question concerning the review. The collateral issues that have arisen by virtue of the Goode rule are too numerous to mention, except for the one pertinent to this case: Whether timely delivery of the staff judge advocate’s post-trial review along with the record of trial is essential for adequate preparation of a Goode answer.
Let me state that it is not unusual to have at least one Goode related question at each session of this Court. In my opinion the solution announced in Goode has now become a problem because of the number of cases flowing before us. The rule should be restricted as an unnecessary source of future appellate controversy.
One of the major reasons for the increased case load in this area is that defense counsel have come to rely, not on the intent of the rule as expressed by the Court, but *39upon the mechanics of the rule, i.e., delivery of the review and the record at least five days prior to the action of the convening authority. This reliance is misplaced. If the rule as originally announced was just to keep staff judge advocates honest as to the record and their interpretation of the law, the rule at its inception was promulgated on a false premise. Facts in the record and the current status of the laws are always subject to the individual interpretation of the reviewer, so all who read the record and study the law will not agree with any single interpretation. I believe that correction of the staff judge advocate’s post-trial review was or should have been only a minor consideration of the Court when it set forth the Goode rule. Of course, a direct misstatement as to any testimony set forth in the review, not an interpretation of what was said, should not and cannot be tolerated by a convening authority under his responsibility as provided for in Article 64 of the Uniform Code of Military Justice, 10 U.S.C. § 864.
The primary purpose of the Goode rule should have been, and I believe was, to provide the convening authority, if defense counsel desired, with a counter-review from the perspective of the defendant. Generally this would refer to perceived errors in the rulings of the trial judge, failure of the
Government to follow mandated procedures set forth in the Code, Manual or in court decisions, and a plea for clemency. These matters are within the knowledge of the defense counsel immediately subsequent to the court-martial, and since they are then fresh in his mind, he is in the best position to place these arguments on paper for consideration of the convening authority. He does not need the Goode decision to accomplish this purpose. He has the authority and I believe the responsibility to fulfill this obligation under Article 38(c) of the Uniform Code, 10 U.S.C. § 838(c).1 To permit defense counsel to sit and wait for the review to be served upon him, demanding technical compliance with the Goode rule, in my mind is a ploy and not a proper procedure under the law, especially where the law has provided a tool that serves his client just as well, if not better.2
The initiative is placed upon the defense counsel under Article 38(c). He should also not be allowed to claim error under the Goode decision where he does not exercise the privilege afforded his client under this codal provision. Here, individual military counsel chose not to advance any argument to the convening authority under Article 38(c). I would therefore affirm the decision of the United States Navy Court of Military Review.

. Article 38(c), Uniform Code of Military Justice, 10 U.S.C. § 838(c), states the following:
(c) In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters as he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.


. The provision of the Article provides that defense counsel’s comments shall be attached to the record. If counsel avails himself of the opportunity to submit a brief in a timely fashion, it becomes part of the record, thereby forcing the reviewer to meet head-on any errors that the defense counsel perceives. He in effect puts the Government on the defensive.